Citation Nr: 1021891	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-35 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from September 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In February 2010, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  During 
the hearing, the Veterans Law Judge granted the Veteran's 
request to hold the record open for 60 days so that he could 
file evidence in support of his appeal.  To date, the Veteran 
has not submitted any additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review, the Board finds that further development is 
warranted on the Veteran's claim.

The Veteran's service entrance examination report reflects a 
blood pressure reading of 140/90.  A March 1982 service 
record reflects that he was in for a blood pressure check and 
that blood pressure readings were 138/102 lying, 130/108 
sitting, and 144/108 standing.  His service separation 
examination report reflects a blood pressure reading of 
137/90.  On the accompanying report of medical history, he 
indicated that he did not know whether he had high or low 
blood pressure.

The post-service medical records reflect continued high blood 
pressure readings and a diagnosis of hypertension.

During his Board hearing, the Veteran testified that he had 
been placed on medications for high blood pressure while in 
service in 1981 and that he had been treated by a private 
physician after discharge.

Given the above, the Board finds that a VA examination and 
opinion are required to determine whether the Veteran's 
hypertension was incurred in or aggravated by service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim.  

2.  Then, the RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
hypertension.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not that the Veteran's 
hypertension had its onset in service or 
is otherwise related to his period of 
active duty.  The examiner must also state 
whether it is at least as likely as not 
that the Veteran's hypertension developed 
or was aggravated within one year of his 
discharge from active duty in January 
1983, i.e., by January 1984.  In doing so, 
the examiner must acknowledge and discuss 
the in-service blood pressure readings as 
well as the Veteran's report of taking 
medications to treat his hypertension 
since service.  The rationale for all 
opinions expressed should be set forth in 
a legible report.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

